                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MISSOURI


TRUSTEES FOR THE MO-KAN                                      )
SHEET METAL WORKERS WELFARE FUND                             )
                                                             )
                      Plaintiffs,                            )
vs.                                                          )
                                                             )
ACME SIGN HANGER, INC.                                       )
d/b/a ACME SIGN INC.                                         )
       Serve: George D. Blackwood, Jr.                       )
              513 Cherry Street                              )
              Kansas City, Missouri 64106-1217               )
                                                             )
                      Defendant.                             )


                                     COMPLAINT


       Plaintiffs, the Board of Trustees for the Mo-Kan Sheet Metal Workers Welfare

Fund (collectively, “Trustees” for the “Fund”) for their claim against Defendant, state:


1.     Introduction. Plaintiffs bring this action pursuant to Section 502 of the Employee

       Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C.

       §1132. Jurisdiction and venue are conferred upon the Court by §§502(a), (e), and

       (f) of ERISA, 29 U.S.C. §1132 (a), (e), and (f); and §301(a) of the Labor

       Management Relations Act of 1947 (“LMRA”), 29 U.S.C. §185(a). The Fund

       seeks a monetary judgment against Defendant awarding delinquent contributions

       and other monetary liabilities, accrued interest, liquidated damages, and attorneys’

       fees and costs, through the date of judgment, as well as those amounts that

       become due and owing through the date of judgment, as well as an order requiring

       Defendant to post a surety bond to secure future contribution obligations as



                                  1
      Case 4:18-cv-00964-ODS Document 1 Filed 12/05/18 Page 1 of 7
     allowed by ERISA; pursuant to §§502 and 515 of ERISA, 29 USC §§1132 and

     1145, §301 of the LMRA, 29 USC §185, the collective bargaining agreement, the

     trust documents governing the Fund, and Fund policies and procedures.

2.    Venue is proper under § 502(e)(2) of ERISA, 29 USC § 1132(e)(2), as the Fund

     is administered in this district. Plaintiffs are the Trustees of the Mo-Kan Sheet

     Metal Workers Welfare Fund (hereinafter “Fund”). The Fund is administered in

     Kansas City, Jackson County, Missouri.

3.   Venue is also properly in this district because Defendant breached the relevant

     provisions of the collective bargaining agreement, and consequentially violated

     §515 of ERISA, 29 USC § 1145, because it is within the district that relevant

     provisions of the collective bargaining agreement are required to be performed.

4.   Defendant is a Missouri corporation with its principal place of business at 1313

     Vernon Street, North Kansas City, Clay County, Missouri 64116, and may be

     served by serving any officer at the business address, or by serving its Registered

     Agent George D. Blackwood, Jr. at 513 Cherry Street, Kansas City, Missouri

     64106-1217.

5.   Plaintiffs are the Board of Trustees of the Mo-Kan Sheet Metal Workers Welfare

     Fund (hereinafter referred to as “Trustees” of “Fund”), who have been duly

     authorized to administer the Fund for the benefit of the participants and

     beneficiaries of the Fund. The Fund is an employee welfare benefit plan within

     the meaning of Sections 3(1) and 3(3) of ERISA, 29 USC § 1002(3)(1) and (3),

     and a multiemployer plan within the meaning of Section 3(37) of ERISA, 29 USC

     § 1002 (37), established and maintained for the purpose of providing health and




                                 2
     Case 4:18-cv-00964-ODS Document 1 Filed 12/05/18 Page 2 of 7
     welfare benefits to eligible employees and their eligible dependents. At all times

     relevant to this case, the Fund is and has been a jointly administered trust fund

     established pursuant to §301(c)(5) of the LMRA, 29 USC § 186(c)(5). The

     Trustees are “fiduciaries” within the meaning of §3(21)(A) of ERISA, 29 USC

     §1002(21)(A), and are empowered to bring this action pursuant to §§502(a)(3)

     and 502(g)(2) of ERISA, 29 USC §1132(a)(3) and §1132(g)(2). Trustees bring

     this action in their collective names or, as necessary or appropriate, in the names

     of the respective trusts or plans and their participants and beneficiaries, pursuant

     to Federal Rule of Civil Procedure 17.

6.   Defendant and Sheet Metal Workers Local Union No. 2 (“Union”) are signatory

     to, bound by, and subject to the terms of a Collective Bargaining Agreement

     (“CBA”), the terms of which were in effect at all times relevant to this lawsuit.

     The CBA remains in effect until June 30, 2019.

7.   The CBA makes the Fund third-party beneficiary of the CBA. The CBA requires

     Defendant to submit monthly remittance reports and make contributions to the

     Fund pursuant to the terms of the Agreement and Declaration of Trust

     establishing the Fund, for all hours worked or paid on behalf of Defendant’s

     covered employees within the jurisdiction of the Union. The current contribution

     rates are set forth in the CBA. The CBA also authorizes the Trustees to enforce

     collection of any amounts due.

8.   Pursuant to the CBA, Defendant is obligated to abide by the terms and conditions

     of the Trust Agreement establishing the Fund, including any amendments thereto

     and any policies and procedures adopted by the Trustees.




                                 3
     Case 4:18-cv-00964-ODS Document 1 Filed 12/05/18 Page 3 of 7
9.    Payments due to the Fund are calculated based on remittance reports required to

      be prepared monthly by each contributing employer. This is a self-reporting

      system and the Fund relies on the honesty and accuracy of contributing employers

      in reporting hours worked, hours paid, and in reporting contributions owed for

      work by covered employees.

10.   Without the information contained in the remittance reports, Fund cannot

      determine the entire amount of monthly contributions due or covered employees’

      continued eligibility for benefits.

11.   For purposes of this Complaint, the work for which Defendant was required to

      pay contributions to the Trust Funds described herein shall be called “bargaining

      unit work.” Remittance reports and contributions for bargaining unit work are due

      to the Fund on the 10th day of each month following the month in which

      bargaining unit work is performed, and are delinquent if received after the 15th

      day of that month.

12.   Pursuant to the terms of the Trust Agreement and Fund policies and procedures, a

      one-time late fee of $500 is assessed for each month a remittance report and/or

      related contributions are delinquent. ERISA, the Trust Agreement and Fund

      policies and procedures allow the Fund to additionally assess interest and

      liquidated damages on unpaid delinquent contributions, as well as requiring

      contributing employers who are frequently delinquent to post a surety bond to

      insure payment of future contributions owed to the Fund. The Trust Agreement

      and Fund policies and procedures also allow the Fund to require an audit of the




                                  4
      Case 4:18-cv-00964-ODS Document 1 Filed 12/05/18 Page 4 of 7
      records of contributing employers for purposes of verifying employer remittance

      reports and contribution amounts.

13.   Defendant has failed and refused to pay contributions owed for the month of

      October 2018 into the Fund at all, which are currently delinquent.

14.   Further, Defendant has failed and refused to pay contributions into the Fund in a

      timely manner for bargaining unit work performed in October 2016, August 2017,

      February, March, June, July, August, September, and October 2018, resulting in

      the Fund assessing a $500 late fee for each of those months. Defendant has failed

      and refused to pay the assessed late fees.

15.    Upon information and belief, the amount of delinquent contributions is

      approximately twenty thousand, four hundred twenty-eight dollars and eighteen

      cents ($20,428.18), plus late fees of four thousand five hundred dollars and zero

      cents ($4,500.00), plus interest and liquidated damages at the rate allowed by

      Fund policies and procedures and ERISA, with additional amounts due and owing

      monthly as additional bargaining unit work is performed.

16.   Defendant has materially breached its obligations under the CBA, thereby

      damaging Plaintiff. To obtain compliance with the CBA, Plaintiff is authorized by

      the terms of the Trust, the terms of the CBA, and ERISA §515, 29 U.S.C. §1145,

      and ERISA §502, 29 U.S.C. §1132, to initiate legal action.

17.   Prior to commencing this lawsuit, the Fund sent letters and directly contacted

      Defendant to obtain the outstanding contributions and late fees owed, and notified

      Defendant that if further legal action was pursued, additional amounts would be

      assessed against Defendant as allowed by the Trust and Fund policies and




                                  5
      Case 4:18-cv-00964-ODS Document 1 Filed 12/05/18 Page 5 of 7
       procedures. Fund’s last communication also demanded that Defendant purchase a

       surety bond in an amount sufficient to insure future contributions. Despite these

       communications, Defendant has failed to satisfy its obligation to the Fund.

18.    Defendant has in the past, and may in the future, perform bargaining unit work

       within the jurisdiction of Union through its employees and other persons covered

       by the terms of the CBA, causing additional amounts to become due each month.

       Defendant has anticipatorily and materially breached its obligations with respect

       to bargaining unit work performed after the filing of this Complaint.

19.    ERISA §502(g), 29 U.S.C. §1132(g), provides that where a judgment in favor of

       Plaintiff Fund is awarded, the Court shall award Plaintiff the unpaid contributions;

       interest; reasonable attorneys’ fees and costs; and liquidated damages in an

       amount not in excess of 20 percent (20%) of the amount of the unpaid

       contributions.

       WHEREFORE, Plaintiffs pray that the Court enter judgment against Defendant

and in favor of the Plaintiffs in the principal amount of at least twenty thousand, four

hundred twenty-eight dollars and eighteen cents ($20,428.18) for delinquent

contributions for the month of October 2018; plus accrued late fees of four thousand five

hundred dollars and zero cents ($4,500.00); plus an audit of Defendant’s records to verify

remittance reports and contributions due; plus any unpaid contributions for bargaining

unit work beginning in November 2018 that becomes due each and every month until the

date of judgment; plus interest accrued thereon at a rate of 10%; plus liquidated damages

equal to 10% of the unpaid balance for the first two months, and 20% thereafter; plus

Plaintiffs’ attorneys’ fees as authorized by ERISA; plus the costs of this action and any




                                  6
      Case 4:18-cv-00964-ODS Document 1 Filed 12/05/18 Page 6 of 7
underlying audit; plus the requirement that Defendant post a surety bond to secure future

contribution obligations in an amount to be determined; and any other legal or equitable

relief the Court deems just and proper.



                 Demand for Jury Trial and Designated Place of Trial

        Plaintiffs hereby demand a trial by jury in this matter and designate Kansas City,

Missouri, as the place of trial, and request that the Court direct trial at such place.



                                        Respectfully Submitted,

                                        Rouse Frets White Goss Gentile Rhodes, P.C.

                                        /s/ Marsha R. Woodward___________
                                        Marsha R. Woodward        MO#49932
                                        Brian H. Dunn
                                        1100 Walnut, Suite 2900
                                        Town Pavilion
                                        Kansas City, Missouri 64106
                                        (816) 292-7600
                                        (816) 292-7601 fax
                                        mwoodward@rousepc.com

                                        ATTORNEYS FOR PLAINTIFFS




                                  7
      Case 4:18-cv-00964-ODS Document 1 Filed 12/05/18 Page 7 of 7
